On September 14, 2001, this court placed the respondent, John Lloyd Swarts, III, on supervised probation. See In re Swarts, 272 Kan. 28, 30 P.3d 1011 (2001). The respondent has filed an affidavit verifying his compliance with the conditions imposed upon him by this court. The Disciplinary Administrator’s office verified that the respondent complied with the conditions and recommends that the respondent’s probation be terminated.
It Is Therefore Ordered that the respondent’s supervised probation be terminated.
It Is Further Ordered that this order shall be published in the Kansas Reports.